312 S.E.2d 648 (1984)
310 N.C. 150
MIDDLESEX CONSTRUCTION CORPORATION, Plaintiff-Petitioner,
v.
The STATE of North Carolina ex rel. STATE ART MUSEUM BUILDING COMMISSION, Respondent-Defendant.
No. 575PA82.
Supreme Court of North Carolina.
January 10, 1984.
This matter is before the Court upon the petition for rehearing filed herein by the plaintiff. The opinion of this Court is reported in 307 N.C. 569, 299 S.E.2d 640, and was filed 8 February 1983.
Upon consideration of the petition for rehearing and the response to petition filed in this Court by the plaintiff and the defendant, the following order is hereby entered:
It appearing to the Court that the Department of Administration has taken final agency action on the plaintiff's claims, the petition for rehearing is denied without prejudice to the plaintiff's right to institute an action in the Superior Court, Wake County.